Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to application filed on April 30, 2019.  Claims 1-20 are presented for examination.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Domenico Ippolito on November 4, 2022.

AMENDMENT to Claims
1.	(Currently Amended) A method comprising:	
creating, by one or more processors, a page data structure for a first page of a database, the first page comprising a first row, the page data structure comprising a single bit corresponding to the first row, the single bit having a value that indicates that the first row was removed from the database;
storing the page data structure at a first memory location selected based on a first page identifier of the first page;
accessing a set of creation events, the set of creation events comprising a first creation event and a second creation event, the first creation event comprising [[an]] a first identifier of the first row and the first page identifier, the second creation event comprising a second identifier of a second row and a second page identifier of a second page;
accessing, based on the first page identifier of the first creation event and the first identifier of the first row, the single bit corresponding to the first row; [[and]]
based on the single bit corresponding to the first row having the value that indicates that the first row was removed from the database, refraining from creating the first row; and
based on a determination that a second memory location identified based on the second page identifier of the second creation event does not store data for the second page, creating the second row.

2.	(Canceled)

3.	(Currently Amended) The method of claim [[2]] 1, wherein the creating of the second row creates the second row in an in-memory database.

4.	(Currently Amended) The method of claim [[2]] 1, wherein the accessing of the set of creation events comprises accessing a log of creation events during a database recovery.

5.	(Currently Amended) The method of claim 1, wherein the page data structure comprises a set of bits, each bit corresponding to a different row of the first page, the set of bits comprising the single bit corresponding to the first row.

6.	(Original) The method of claim 5, wherein the set of bits comprises 4096 bits.

7.	(Currently Amended) The method of claim 1, further comprising:
selecting the first memory location based on a hash of the first page identifier of the first page.

8.	(Currently Amended) The method of claim 7, further comprising:
based on a determination that a second hash of a third page identifier of a third page of a database collides with the hash of the first page identifier of the first page, adding a second page data structure for the third page to a linked list comprising the page data structure for the first page.

9.	(Original) The method of claim 8, further comprising:
sorting the linked list based on the page identifier of the pages corresponding to the page data structures of the linked list.

10.	(Original) The method of claim 8, further comprising:


11.	(Currently Amended) A system comprising:
	a memory that stores instructions; and
one or more hardware processors configured by the instructions to perform operations comprising:
creating a page data structure for a first page of a database, the first page comprising a first row, the page data structure comprising a single bit corresponding to the first row, the single bit having a value that indicates that the first row was removed from the database;
storing the page data structure at a first memory location selected based on a first page identifier of the first page;
accessing a set of creation events, the set of creation events comprising a first creation event and a second creation event, the first creation event comprising [[an]] a first identifier of the first row and the first page identifier, the second creation event comprising a second identifier of a second row and a second page identifier of a second page;
accessing, based on the first page identifier of the first creation event and the first identifier of the first row, the single bit corresponding to the first row; [[and]]
based on the single bit corresponding to the first row having the value that indicates that the first row was removed from the database, refraining from creating the first row; and
based on a determination that a second memory location identified based on the second page identifier of the second creation event does not store data for the second page, creating the second row.

12.	(Canceled) 

13.	(Currently Amended) The system of claim [[12]] 11, wherein the creating of the second row creates the second row in an in-memory database.

first page, the set of bits comprising the single bit corresponding to the first row.

15.	(Original) The system of claim 14, wherein the set of bits comprises 4096 bits.

16.	(Currently Amended) The system of claim 11, wherein the operations further comprise:
selecting the first memory location based on a hash of the first page identifier of the first page.

17.	(Currently Amended) The system of claim 16, wherein the operations further comprise:
based on a determination that a second hash of a third page identifier of a third page of a database collides with the hash of the first page identifier of the first page, adding a second page data structure for the third page to a linked list comprising the page data structure for the first page.

18.	(Original) The system of claim 17, wherein the operations further comprise:
sorting the linked list based on the page identifier of the pages corresponding to the page data structures of the linked list.

19.	(Original) The system of claim 17, wherein the operations further comprise:
accessing the second page data structure from a pool of unused page data structures.

20.	(Currently Amended) A non-transitory computer-readable medium that stores instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
creating a page data structure for a first page of a database, the first page comprising a first row, the page data structure comprising a single bit corresponding to the first row, the single bit having a value that indicates that the first row was removed from the database;
storing the page data structure at a first memory location selected based on a first page identifier of the first page;
accessing a set of creation events, the set of creation events comprising a first creation event and a second creation event, the first creation event comprising [[an]] a first identifier of first row and the first page identifier, the second creation event comprising a second identifier of a second row and a second page identifier of a second page;
accessing, based on the first page identifier of the first creation event and the first identifier of the first row, the single bit corresponding to the first row; [[and]]
based on the single bit corresponding to the first row having the value that indicates that the first row was removed from the database, refraining from creating the first row; and
based on a determination that a second memory location identified based on the second page identifier of the second creation event does not store data for the second page, creating the second row.

21.	(New) The non-transitory computer-readable medium of claim 20, wherein the accessing of the set of creation events comprises accessing a log of creation events during a database recovery.

22.	(New) The non-transitory computer-readable medium of claim 20, wherein the page data structure comprises a set of bits, each bit corresponding to a different row of the first page, the set of bits comprising the single bit corresponding to the first row.
 

Allowable Subject Matter
Claims 1, 3-11 and 13-22 are allowed, renumbered as claims 1-20, respectively.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 11 and 20 are allowable because the best prior art of record or that encountered in searching for the invention, fails to disclose or suggest creating a page data structure for a first page of a database, the first page comprising a first row, the page data structure comprising a single bit corresponding to the first row, the single bit having a value that indicates that the first row was removed from the database, accessing, based on the first page identifier of the first creation event and the first identifier of the first row, the single bit corresponding to the first row, and based on the single bit corresponding to the first row having the value that indicates that the first row was removed from the refraining from creating the first row and based on a determination that a second memory location identified based on the second page identifier of the second creation event does not store data for the second page, creating the second row, as claimed, including other claim provisions.
Claims 3-10, 13-19, 21 and 22 depend from independent claims 1, 11 and 20 respectively, and therefore are allowable on the merits.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data structures and processing data:
The best prior art of record,
USPN.  2012/0166400 teaches setting bits “0” and “1” for deleted and not deleted rows of data in the context of splitting bits for a relevant container, but does not teach a page structure as claimed, and further does not teach refraining from creating a first row or creating the second row based on a second page identifier of a second creation event does not store data for the second page.
Other relevant prior art below, do not teach or suggest the missing data structure or use:
USPN. 2017/0316002	USPN. 2020/0272603	USPN. 10496621

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached at 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 4, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153